t c memo united_states tax_court thrasys inc et al petitioners v commissioner of internal revenue respondent docket nos filed date evan r alonzo and david s howard for petitioners kevin g croke and anthony j kim for respondent 1cases of the following petitioners are consolidated herewith mark a knapp docket no randall p belknap and lidia v belknap docket no rosa h cardona moreu and john ruud docket no rohit m desouza and isabel campos docket no ramesh balakrish- nan docket no and aleksandar totic and ingrid e totic docket no memorandum opinion lauber judge currently before the court is a motion by the internal_revenue_service irs or respondent for summary_judgment concerning the federal_income_tax liability of thrasys inc petitioner in docket no thrasys or petitioner during thrasys received but did not report a dollar_figure million payment from a customer it contends that this payment was an advance_payment the taxation of which was properly deferred to under the deferral method_of_accounting permitted by revproc_2004_34 2004_1_cb_991 respondent disputes that proposition for purposes of the instant motion however respondent urges a distinct threshold argument--namely that petitioner cannot avail itself of the deferral method because adoption of that method would constitute an impermissible change in its method_of_accounting see sec_446 requiring that a taxpayer secure irs consent before changing its accounting_method finding that there exist genuine disputes of material fact on this point we will deny respondent’s motion for summary_judgment 2all statutory references are to the internal_revenue_code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar background the following facts are derived from the parties’ pleadings motion papers declarations stipulations and exhibits attached thereto they are stated solely for purposes of deciding respondent’s motion for summary_judgment and not as findings_of_fact in these cases 98_tc_518 aff’d 17_f3d_965 7th cir thrasys had its principal_place_of_business in california when it filed its petition thrasys is a california business that was organized as a c_corporation in it remained a c_corporation during but elected s_corporation status effective date at all relevant times it has computed its taxable_income on a calendar_year basis using the accrual_method of accounting since thrasys has engaged in the business of developing enterprise and custom software creating and selling interests in software products and sell- ing software services since its inception it has offered its products and services chiefly to companies in the healthcare industry in thrasys commenced a successful relationship with siemens medical solutions usa inc siemens siemens was one of petitioner’s most important customers during under a pair of contracts executed in thrasys agreed to develop for siemens a beta test version of a new software application to replace medsuite a siemens application that managed clinical financial and administrative functions for hospitals thrasys agreed that all software developed for siemens under these agreements would become the exclusive property of siemens the parties executed several amendments to these agreements during at all relevant times ramesh balakrishnan petitioner in docket no was thrasys’ majority shareholder and chief_executive_officer he reviewed and signed thrasys’ federal_income_tax returns he submitted a declaration signed under penalties of perjury in which he described thrasys’ dealings with siemens during he attached to his declaration copies of the forms u s_corporation income_tax return that thrasys filed for copies of thrasys’ returns are included in a stipulation of facts mr balakrishnan averred that he personally negotiated a series of contracts with siemens during by these contracts thrasys granted siemens rights to use and distribute software with exclusivity in certain markets deliver custom extensions of the software platform and supply implementation services for specific customers pursuant to these contracts siemens made payments to thrasys which mr balakrishnan described as advance_payments when each contract amendment or scope-of-work agreement was executed mr balakrishnan averred that thrasys first received advance_payments from siemens totaling dollar_figure during thrasys did not include this amount in gross_income on its form_1120 on schedule l balance sheets per books of its form_1120 thrasys included dollar_figure on line d among its other current liabilities at yearend a statement attached to line shows at the beginning of other current liabilities of dollar_figure including zero unearned revenue and shows at the end of other current liabilities of dollar_figure including dollar_figure of unearned revenue for mr balakrishnan averred that thrasys included in gross_income the dollar_figure of advance_payments it had received during its form_1120 shows gross_receipts of dollar_figure he averred that during thrasys received advance_payments from siemens totaling dollar_figure and it did not report this amount as gross_income on schedule l of its form_1120 it included dollar_figure as a current liabilit y on line d a statement attached to line shows at the beginning of other current liabilities of dollar_figure including dollar_figure of deferred revenue and shows at the end of other current liabilities of dollar_figure consisting entirely of deferred revenue for mr balakrishnan averred that thrasys neglected to include in gross_income the dollar_figure of advance_payments it had received during he indicated that this was a mistake possibly caused by a failure of communication between the company and the tax preparer he averred that during thrasys received advance_payments from siemens totaling dollar_figure and did not report this amount as gross_income on schedule l of its form_1120 it included dollar_figure on line d among its other current liabilities at yearend a statement attached to line shows at the beginning of other current liabilities of dollar_figure consisting entirely of deferred revenue and shows at the end of other current liabilities of dollar_figure including dollar_figure of deferred revenue for mr balakrishnan averred that thrasys included in gross_income the dollar_figure of deferred revenue shown on its schedule l its form_1120 shows gross_receipts of dollar_figure he averred that thrasys received from siemens during an advance_payment of dollar_figure million which it did not include in gross_income this payment is the subject of respondent’s motion for summary_judgment for book purposes thrasys treated the dollar_figure million payment received in differently from the payments it had received from siemens in it did so in accordance with the findings of an independent audit report of its financial statements note of that report captioned siemens agreements stated as follows in date the company entered into an asset acquisition agreement with siemens pursuant to which the company agreed to continue to provide software development and services to siemens personnel the company did not deliver the first version of the software as required under the terms of the agreement and accordingly considered itself in technical breach of the agreement at date the dollar_figure payment received under the agreement was considered to be potentially refundable due to this breach of contract and was recorded as a customer deposit liability as of date along with dollar_figure of interest earned during on the deposit consistently with this audit report thrasys did not treat the dollar_figure million payment as deferred revenue as it had done for the payments received during rather on its schedule l and the statements attached thereto it showed dollar_figure as a yearend deposit among its other assets and that same amount as a deposit obligation among its other liabilities its remaining advance_payments continued to appear as deferred revenue declining from dollar_figure at the beginning of to dollar_figure at the end of that year for thrasys filed form_1120s u s income_tax return for an s cor- poration it concluded that the risk of its having to refund the dollar_figure million pay- 3the record does not explain the dollar_figure discrepancy between the dollar_figure of interest included in this figure and the dollar_figure of interest that the independent auditor reported as having been received during ment to siemens had been eliminated during on schedule l and the accompanying statement of its form_1120s it accordingly moved the dollar_figure million from the deposit category into the deferred revenue category the statement attached to its schedule l shows that deposits decreased from dollar_figure at the beginning of to dollar_figure at the end of and that deferred revenues increased from dollar_figure at the beginning of to dollar_figure at the end of that year for thrasys treated the dollar_figure million payment received from siemens in as long-term_capital_gain that was recognized in on a statement at- tached to schedule l of its form_1120s for it showed that its deferred revenues which stood at dollar_figure at the beginning of had declined to zero at the end of that year thrasys attached to it sec_2010 return form_8275 dis- closure statement on which it stated as follows the taxpayer reported the dollar_figure as an obligation to siemens on its applicable_financial_statement for the taxpayer re- ported the dollar_figure as deferred revenue on its applicable finan- cial statement for finally on date the tax- payer completed delivery of the software whereupon the taxpayer reported the dollar_figure as income on its financial statement for the taxpayer hereby reports the same as gross_income in under the deferral method of revproc_2004_34 on date after the irs had commenced its examination of thrasys’ returns thrasys submitted amended returns for and on its amended form_1120s for thrasys reported the dollar_figure million payment as long- term capital_gain recognized for the irs did not accept any of these amended returns insofar as they concerned the tax treatment of the dollar_figure million payment on date the irs issued thrasys a notice_of_deficiency for determining that the dollar_figure million payment should have been reported as income for the year in which it was received thrasys timely petitioned this court for redetermination of the deficiency urging as alternative positions that the payment was properly treated as a deposit for and includible in income for or an advance_payment received in that was eligible for deferral to under revproc_2004_34 supra the parties filed a stipulation of settled issues in which thrasys conceded the first argument the remaining unresolved issue for thrasys’ tax_year is whether it may properly account for the dollar_figure million payment under the deferral method permitted by revproc_2004_34 supra 4the irs simultaneously issued thrasys a notice_of_deficiency for determining that if the dollar_figure million payment was properly deferred to after thrasys converted to s status then the dollar_figure million was subject_to tax under sec_1374 as a net_recognized_built-in_gain we express no view on that question which is not currently before us on date respondent filed a motion for summary_judgment to which petitioner timely responded without conceding that the dollar_figure million pay- ment is properly characterized as an advance_payment respondent contends that petitioner cannot avail itself of the deferral method because that would constitute an impermissible change in its method_of_accounting in respondent’s view peti- tioner adopted the deposit_method of accounting for payments of this sort and it is precluded from switching to the deferral method because it did not receive the commissioner’s consent to such change see sec_446 a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b sundstrand corp t c pincite in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party here petitioner sund- strand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite b governing legal principles sec_446 provides that t axable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books the term ‘method of accounting’ includes not only the overall_method_of_accounting but also the accounting treatment of any item sec_1_446-1 income_tax regs a taxpayer generally may adopt any permissible method_of_accounting when filing his first return id para e see 304_us_191 but a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary sec_446 see 55_tc_1101 t he notion of changes in accounting_method necessarily implies that a new accounting_method is being substituted for a previously regularly used accounting_method a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item sec_1_446-1 income_tax regs a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction ibid see 78_tc_705 noting that materiality turns on whether the items affect timing an accounting treatment constitutes a method_of_accounting if the tax- payer regularly computes his income using it sec_446 e thus the treat- ment of an item generally results in the adoption of an accounting_method only if there exists a pattern of consistent treatment sec_1_446-1 income_tax regs this rule may apply even if that treatment is erroneous or an incorrect application of a chosen method 659_f3d_316 4th cir aff’g 133_tc_136 and 130_tc_147 the commissioner has ruled that t he treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecu- tively filed tax returns represents consistent treatment of that item revrul_90_38 1990_1_cb_57 see revproc_97_27 sec_2 1997_1_cb_680 noting that the two-year_rule applies without regard to any change in status of the method as permissible or impermissible superseded by revproc_2015_13 2015_5_irb_419 this court and other courts have generally agreed that an erroneous treatment rises to the level of a method_of_accounting only if it is employed consistently for two or more years see 108_tc_448 ruling that a change in accounting_method occurs i f the change affects the amount of taxable_income for or more taxable years aff’d in part rev’d in part on other grounds 184_f3d_786 8th cir 122_fedclaims_139 stating that an erroneous treatment constitutes the adoption of an accounting_method only if it appears on at least two consecutive tax returns aff’d 651_fedappx_1000 fed cir a short-lived deviation from an already established method_of_accounting need not be viewed as establishing a new method_of_accounting 126_tc_322 aff’d 518_f3d_357 6th cir a change in method_of_accounting does not include correction of math- ematical or posting errors or errors in the computation of tax_liability sec_5a taxpayer may not be bound to an accounting treatment if in good_faith he treats an item incorrectly on a single return see 346_f2d_1016 9th cir allowing a taxpayer to elect the installment_method after he had employed an improper method on one return rev’g and re- manding 41_tc_572 but see 518_f3d_357 6th cir concluding that the taxpayer’s inadvertence or intent is not relevant to the inquiry of whether a change in accounting_method has occurred aff’g 126_tc_322 249_f3d_1231 10th cir distinguishing mamula where the taxpayer used the im- permissible method for more than a decade before being caught aff’g in part rev’g in part 111_tc_1 e ii b income_tax regs the line between a change in accounting_method and mere error or its correction is a fine one hawse v commissioner tcmemo_2015_99 109_tcm_1511 in discerning that line courts have emphasized the primacy of consistency and timing in establishing a method_of_accounting huffman t c pincite ndollar_figure citing diebold inc v united_states cl_ct n aff’d 891_f2d_1579 fed cir see firetag v commissioner tcmemo_1999_355 78_tcm_645 finding a change_of_accounting_method where the case involve d the systematic consistent treatment of a significant item aff’d 232_f3d_887 4th cir a change in the method_of_accounting also does not include a change in treatment resulting from a change in underlying facts sec_1_446-1 income_tax regs c analysis according to mr balakrishnan thrasys since has used a single meth- od of accounting for the receipt of advance_payments in connection with its cus- tomer contracts namely the method_of_accounting for such payments as provided in revproc_2004_34 that revenue_procedure allows taxpayers to choose from two permissible methods_of_accounting for deferred ie unearned revenues aris- ing from among other things the sale lease or license of computer_software revproc_2004_34 sec_4 e c b pincite a taxpayer may elect the full inclusion method which requires that advance_payments be fully included in gross_income in the year of receipt id sec_5 c b pincite alternatively the taxpayer may elect the usually more desirable deferral method which generally allows recognition of advance_payments to be deferred for one year for federal_income_tax purposes unless those payments appropriately accounted for are currently recognized in revenues in the taxpayer’s applicable_financial_statement id sec_5 a i c b pincite entries appearing on petitioner’s tax returns and financial state- ments provide evidence to support mr balakrishnan’s averment that thrasys elected the deferral method in or previously with the exception of the dollar_figure million payment received in thrasys appears to have treated all advance_payments on its financial statements as deferred revenues or unearned reve- nues as the deferral method directs petitioner generally appears to have de- ferred recognition of these unearned revenues for federal_income_tax purposes until the year following the year of receipt 6the terms deferred revenue and unearned revenue are generally inter- changeable for financial_accounting purposes see jay alix et al financial handbook for bankruptcy professionals sec 2d ed john downes jordan elliot goodman dictionary of finance and investment terms 4th ed petitioner agrees that its accounting deviated from the deferral method on at least one occasion the deferral method prohibits the deferral of revenues beyond the next full taxable_year after the year of receipt id sec_5 a ii c b pincite in thrasys neglected to include in gross_income the dollar_figure of advance_payments it had received during and it thus deferred that dollar_figure for two years rather than one mr balakrishnan described this mistake as a one-time error if so the erroneous treatment would appear to lack the consistency necessary to constitute a method_of_accounting see sec_446 huffman t c pincite a short-lived deviation from an already established method_of_accounting need not be viewed as establishing a new method of ac- counting silver queen motel t c pincite respondent contends that thrasys incorrectly adopted and applied a depo- sit method_of_accounting for the dollar_figure million payment it received in cf gas light co of columbus v commissioner tcmemo_1986_118 51_tcm_685 finding that the taxpayer had changed its accounting_method by abandoning the practice of reporting prepayments as nontaxable security deposits city gas co of fla v commissioner tcmemo_1984_44 47_tcm_971 same for at least two reasons we believe that there exist genuine disputes of material fact concerning the correctness of respondent’s submission first as far as the record reveals thrasys treated only one customer pay- ment--the dollar_figure million payment it received from siemens in 2008--as a deposit for book or federal_income_tax purposes that treatment appeared on only one tax_return namely petitioner’s form_1120 for on its form_1120s for thrasys shifted the dollar_figure million from the deposit category into the deferred re- venue category a question of material fact exists as to whether petitioner’s deposit treatment displayed the consistency required to constitute a method_of_accounting on the basis of which thrasys regularly compute d its income see sec_446 e second a change in method_of_accounting does not include a change in treatment resulting from a change in underlying facts sec_1_446-1 income_tax regs thrasys treated the dollar_figure million payment differently from the customer payments it had received during and it did so in accordance with adjustments that an independent auditor had made to its financial state- ment because thrasys at yearend was in technical breach of its software development contract s with siemens the auditor believed that the dollar_figure million payment might have to be refunded and thus should be reflected on thrasys’ financial statement as a customer deposit offset with a deposit obligation thrasys now seems to agree that this treatment was mistaken for federal_income_tax purposes anyway and that the dollar_figure million payment should have been treated as an advance_payment in under the principles of revproc_2004_34 supra but thrasys and its auditor may reasonably have believed that treating the dollar_figure million payment as a deposit was a required change in treatment resulting from a change in underlying facts sec_1_446-1 income_tax regs cf 493_us_203 describing t he key to distinguishing an advance_payment from a deposit as whether the taxpayer has some guarantee that he will be allowed to keep the money in sum viewing all facts and inferences from the facts in the light most favorable to petitioner as the nonmoving party we find that there exist genuine disputes of material fact as to whether thrasys in adopted the deposit_method as a method_of_accounting for customer payments we will accordingly deny respondent’s motion for summary_judgment 7see revproc_2004_34 sec_5 b 2004_1_cb_991 the determination of whether an amount is earned in a taxable_year must be made without regard to whether the taxpayer may be required to refund the advance_payment upon the occurrence of a condition_subsequent 8respondent alternatively contends that summary_judgment in his favor continued to reflect the foregoing an appropriate order will be issued continued would be appropriate if we granted his motion for sanctions filed on date in that motion respondent contended that petitioner’s failure to respond appropri- ately to his discovery requests justified striking thrasys’ advance_payment position we denied respondent’s motion on date
